DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 01/28/2022 regarding claims 1-25 is fully considered. Of the above claims, claims 10-14 have been canceled; claims 1-9 and 15 have been amended, and claims 16-25 have been newly added.
Allowable Subject Matter
Claims 1-9 and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-9 is the inclusion of method steps of a method of dynamically preventing printing errors caused by a media deformation that include measuring a pen to print media space (PPS) distance; identifying a media deformation in response to measuring the PPS distance; identifying a corrective function in response to identifying the media deformation, as reducing a drying and/or curing temperature of the print media or as performing a reciprocating movement of the print media; and performing the corrective function identified. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 15-21 is the inclusion of the limitations of a printing system that include a printhead; a print media advancing 
The primary reason for allowance of claims 22-25 is the inclusion of the limitations of a printing system that include a printhead; a print media advancing mechanism to advance print media on a platen; a PPS sensor to measure distances between the printhead and the print media; a controller to identify a media deformation in view of the measured distances and to perform a corrective function in response to identification of the media deformation, wherein the corrective function comprises performing a reciprocating movement of the print media.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




4 February 2022
/KENDRICK X LIU/Examiner, Art Unit 2853